DETAILED ACTION
This is in response to communication filed on April 9, 2021.
Status of Claims
Claims 1 – 18 are pending, of which claims 1 and 14 are in independent form.

Specification
In light of applicant’s amendments to the specification, the examiner withdraws the previous objection to the specification.

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objections to the claims.

Claim Rejections - 35 USC § 112
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejections to the claims under 35 USC 112.

Allowable Subject Matter
Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a disassembling system identifies blocks of instructions that do not require a prediction for a branch or flow control instruction, delivering branch lookahead . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184